Title: Thomas Jefferson to Isham Lewis, 1 May 1809
From: Jefferson, Thomas
To: Lewis, Isham


          Dear Sir  Monticello May 1. 09
          It is with real concern that I learn the disagreeable situation in which you are for want of emploiment, & the more so as I do not see any way in which I can propose to you any certain relief. as to offices under the government, they are few, are always full, & twenty applicants for one vacancy when it happens. they are miserable also, giving a bare subsistence without the least chance of doing any thing for the future. the army is full and, in consequence of the late pacification, will probably be reduced. so that from the government nothing seems attainable, & besides in that way I could not be useful to you, as I stand solemnly engaged never to sollicit it for any person.The public lands in the Orleans & Missisipi territories are now under a course of survey, & offer, I think the best chance of emploiment. I am acquainted with the Surveyor general, mr Pease, and could give you a letter to him which might probably induce him to employ you as a surveyor, if there be any room: and this would give chances of doing something for yourself. mr Gideon Fitch, whom you know, is in that department. if you have never learnt to survey, and will come & stay here some time, I will teach it to you. it is not the affair of more than a week or a fortnight, if you already understand common arithmetic, say multiplication & division. if you will do us the favor to come and see us, perhaps in this or some other way, something may, on consultation, be thought of. I salute you with affectionate esteem.
          
            Th:
            Jefferson
        